Promissory Note

 

PRINCIPAL SUM: $100,000 USD INTEREST RATE: 20%

 

FOR VALUE RECEIVED from Ophion Management Ltd. (the "Payee"), American Mining
Corporation (the "Payor") hereby acknowledges itself indebted and promises pay
on Demand, to or to the order of the Payee the sum of $100,000 in lawful money
of the United States of America (the “Principal”) upon presentation and
surrender of this Promissory Note at Principal's offices at 157 Adelaide Street
West, Suite 338, Toronto, ON M5H 4E7 (or at such other place as the Payee may
designate by notice in writing to Payor), and to pay interest thereon,
calculated annually from the date hereof at a rate equal to TWENTY PER CENT
(20%), payable in like money at the same place at redemption.

 

1. Expenses

 

The Payor agrees to pay to the Payee forthwith on demand all costs, charges and
expenses, including all legal fees (on a solicitor and own client basis),
incurred by the Payee in connection with the preparation and registration of
this Promissory Note, or notice hereof, and the recovery or enforcement of
payment of any moneys owing hereunder. All such sums shall be secured hereby and
shall be added to the principal hereof and bear interest at the rate
hereinbefore provided for.

 

2. Prepayment

 

Payor may, at any time prepay the amount outstanding hereunder without penalty.

 

3. Non-Negotiability

 

This Promissory Note is not a negotiable instrument and is not transferable or
assignable without the consent of Payor.

 

4. Waiver

 

No consent or waiver by the Payee shall be effective unless made in writing and
signed by an authorized officer of the Payee.

 

5. Notice

 

Any demand, notice or other communication in connection with this Promissory
Note shall be in writing and shall be personally delivered to an officer or
other responsible employee of the addressee, mailed by registered mail or sent
by telefacsimile or other direct written electronic means, charges prepaid, at
or to such address or addresses, telex or telefacsimile number or numbers as
either Payor or the Payee may from time to time designate to the other party in
such manner.

 

Any communication which is personally delivered as aforesaid shall be deemed to
have been validly and effectively given on the date of such delivery if such
date is a business day and such delivery was made during normal business hours
of the recipient; otherwise, it shall be deemed to have been validly and
effectively given on the business day next following such date of delivery. Any
communication mailed as aforesaid shall be deemed to have been validly and
effectively given on the fifth business day following the date of mailing
provided that, in the event of an interruption in postal services before such
fifth business day, such communication shall be given by one of the other means.
Any communication which is transmitted by telefacsimile or other direct written
electronic means as aforesaid shall be deemed to have been validly and
effectively given on the date of transmission if such date is a business day and
such transmission was made during normal business hours of the recipient;
otherwise, it shall be deemed to have been validly and effectively given on the
business day next following such date of transmission.

 

6. Governing Law

 

This Promissory Note shall be interpreted in accordance with the laws of the
Province of Ontario.

 

IN WITNESS WHEREOF Payor has duly executed this Promissory Note effective the
20th day of June, 2013.

 

AMERICAN MINING CORPORATION

 

 

 

 

per: /s/ Andrew Grundman

Andrew Grundman

